Warner, Judge.
This was a motion to dismiss a bill pending on the equity side of the Court. It appears from the record, that the bill was filed on the 31st of December, 1869, and the process attached thereto required the defendant to appear on the fourth Monday in October, 1870, and was served on the defendant 22d of April, 1870. The complainant moved to amend said process, so as to make it returnable to the May Term of the Court, 1871, and have an alias subpcena issued, returnable to said term; which motion the Court allowed, and refused to dismiss the bill; whereupon, the defendant excepted. Under the liberal provisions of the Code, as to amendments of pleadings and process, there was no error in the Court in allowing the amendment of the process, and this Court will not interfere with the exercise of its discretion in doing so in this case, and refusing to dismiss the complainant’s bill.
Judgment affirmed.